EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 07/13/2022 and 06/28/2022.
	Claims 13-14, 18-21 and 24-28 have been amended.  Claim 29 has been added. Claims 1-12, 16-17 and 22-23 have been canceled.  Accordingly, claims 12-15, 18-21 and 24-29 are pending in this application.
Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification have been overcome. However, a few minor informalities contain in the specification as the paragraphs in the amend specification filed on 06/28/2022 do not match with the paragraph number (or page and line numbers) in the specification of the instant application filed on 01/21/2021 and claim 20. 

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Stephen T. Olson (Reg. No. 36,626) on July 15, 2022  During telephone conversation with Mr. Olson, an agreement was reached to amend  the specification and claim 20.  
The application has been amended as follows: 
- page 2 (see Amendments to the specification filed on 06/28/2022), line 1, “Please replace Paragraph [0004]” has been changed to -- Please replace Paragraph [0004] of the U.S. Patent Application Publication Number 20210285448A1 --.
- page 2 (see Amendments to the specification filed on 06/28/2022), line 7, -- in the U.S. Patent Application Publication Number 20210285448A1-- has been inserted after “as published”.
- page 2 (see Amendments to the specification filed on 06/28/2022), line 10, -- in the U.S. Patent Application Publication Number 20210285448A1-- has been inserted after “as published”.
- page 2 (see Amendments to the specification filed on 06/28/2022), line 13, -- in the U.S. Patent Application Publication Number 20210285448A1-- has been inserted after “as published”.
- page 2 (see Amendments to the specification filed on 06/28/2022), line 16, -- in the U.S. Patent Application Publication Number 20210285448A1-- has been inserted after “as published”.
- page 3 (see Amendments to the specification filed on 06/28/2022), line 1, -- in the U.S. Patent Application Publication Number 20210285448A1-- has been inserted after “as published”.
- page 3 (see Amendments to the specification filed on 06/28/2022), line 4, -- in the U.S. Patent Application Publication Number 20210285448A1-- has been inserted after “as published”.    

- Claim 20 (Currently Amended):
	-- The fluid delivery device according to claim 19, wherein the primary pump filler piece, the primary pump sprocket, and the primary pump hollow wheel provide at least one of a sealing effect between the primary pump filler piece and the primary pump sprocket and a sealing effect between the primary pump filler piece and the primary pump hollow wheel on a side of the primary pump filler piece facing a pressure chamber is larger than on a side of the primary pump filler piece facing a suction chamber. --

	The amendment to the specification and claim 20 have been entered to correct a typographical error and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action mailed on 03/29/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a main pump filler piece” recited in claim 19 (see page 10, lines 14-27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
3.	The applicants’ amendments filed 06/28/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose Applicant's invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious, and therefore, claims  13-15, 18-21 and 24-29 are allowed over the prior art of record.
4.	The following is an examiner’s statement of reasons for allowance: 
- Regarding claim 13: The dependent claim 16 has been canceled in that the subject matter of these claims has already been incorporated into the independent claim 13 in the amendment filed on 06/28/2022; therefore, claim 13 and its dependent are allowed.
- Regarding claim 19: The dependent claim 19 has been rewritten in independent form including all the limitations of the base claim and any intervening claim; therefore, claim 19 and its dependent are allowed.     
Thus, the claims are allowed because the prior art of record does not teach the advantages of combining the use of  the limitation “wherein the primary pump has a higher limit speed and a larger pump volume than the main pump, wherein the primary pump, configured as an internal gear pump, includes at least one of: a suction chamber that extends over an angular range larger than a suction chamber of the main pump; and a pressure chamber that extends over at least the same angular range as a pressure chamber of the main pump” recited in claim 13 and  the limitation “wherein the primary pump has a higher limit speed and a larger pump volume than the main pump, and wherein a primary pump filler piece is arranged in the primary pump configured as an internal gear pump between a primary pump sprocket and a primary pump hollow wheel, and a main pump filler piece is arranged in the main pump between a main pump sprocket and a main pump hollow wheel, wherein the primary pump filler piece has a smaller angular extension in a circumferential direction with respect to a rotational axis of the primary pump sprocket than the main pump filler piece in the circumferential direction with respect to a rotational axis of the main pump sprocket” recited in claim 19 so that the fluid device is provided a high speed of the primary pump due to the larger extension of the suction chamber of the primary pump; therefore, not only reduced the  cavitation tendency of the primary pump due to the greater distance available for filling the suction chamber with fluid but also achieved a reliable filling of the suction chamber even at high speeds of the primary pump, as set forth in the applicants’ specification on page 9, lines 1-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action. The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue. This will avoid possible delays in the issue process.

Prior Art
6.	The IDS (PTO-1449) filed on July 13, 2022 has been considered.  An initialized copy is attached hereto.  
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of Schmid (Publication Number DE10159147A1) discloses a two-stage hydraulic gear pump.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746